La Jueza Presidenta Señora Naviera Merly
emitió la opinión del Tribunal.
El asunto ante nos va dirigido a evaluar el alcance de la discreción que, en virtud de un reglamento, se le confiere a una agencia —que otorga licencias para el ejercicio de al-guna profesión— para anular un examen de reválida cuando se detecta alguna irregularidad en éste. En particular, debemos determinar si dicha facultad discrecional le permite obviar los requisitos establecidos por la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. see. 2101 et seq. *700(L.P.A.U.) y su propio Reglamento en el proceso de emitir una resolución final a esos efectos.
Es a la luz de lo anterior que acometemos la tarea de aclarar en qué momento la agencia puede ejercer tal dis-creción y denegar así una licencia para ejercer alguna profesión.
I
En 1989 el Sr. Luis Torres Acosta (señor Torres Acosta o peticionario) obtuvo de la Universidad Politécnica de Puerto Rico un grado de ingeniería industrial. Con el pro-pósito de obtener la licencia para practicar dicha profesión, tomó el examen de reválida ofrecido en octubre de 1997 por la Junta Examinadora de Ingenieros, Arquitectos, Agri-mensores y Arquitectos Paisajistas de Puerto Rico (Junta). Esta reválida es un examen redactado y corregido por el National Council of Examiners for Engineering and Surveying (N.C.E.E.S.). Al corregir el examen del señor Torres Acosta, los miembros del N.C.E.E.S. se percataron de que las contestaciones de éste en tres de los ejercicios se ase-mejaban sustancialmente a las contestaciones oficiales.(1) Estos, juzgando por su experiencia, entendieron que dicha correspondencia no era casual. En consecuencia, recomen-daron a la Junta que investigara la situación.
El 13 de marzo de 1998 la Junta citó al señor Torres Acosta para una entrevista a la cual podía acudir con re-presentación legal, ya que su examen era objeto de investigación. Ese día se presentó sin abogado ante el ofi-cial examinador, Ledo. Enrique José Mendoza Méndez, quien le indicó que no existía una querella en su contra y *701que el proceso no era de tipo acusatorio.(2) En dicha entre-vista el señor Torres Acosta sometió una declaración ju-rada en la que explicó que el examen se ofreció con el libro abierto, por lo que los aspirantes podían llevar los docu-mentos de repaso y libros relacionados con las materias que habrían de evaluar. Además, señaló que en ocasiones el N.C.E.E.S. repite problemas incluidos en exámenes anteriores. El oficial examinador le mostró al señor Torres Acosta los materiales que envió el N.C.E.E.S. en torno a las contestaciones en controversia para que expusiera sus comentarios. En la entrevista éste declaró estar sorpren-dido del parecido de sus respuestas con la documentación mostrada, pero aclaró que dentro de los materiales utiliza-dos para tomar el examen existían problemas similares. Después de la entrevista, sometió varios panfletos, libros de texto, exámenes anteriores y otros documentos que uti-lizó para prepararse.
Así las cosas, el señor Torres Acosta le pidió a la Junta la calificación de su examen. Esta declinó hacerlo so pre-texto de que el N.C.E.E.S. aún no le había entregado ofi-cialmente sus resultados. Inconforme, acudió directamente al N.C.E.E.S., exponiéndole lo indicado por la Junta. En respuesta, el N.C.E.E.S. señaló que, contrario a lo expre-sado por la Junta, es a ésta a quien correspondía notificar las puntuaciones que ellos le enviaban. El señor Torres Acosta solicitó nuevamente la puntuación del examen; sin embargo, la Junta no contestó.
Posteriormente, la Junta acordó invalidar la pregunta 170 del examen por la cual el señor Torres Acosta había obtenido diez puntos. En la resolución emitida el 20 de agosto de 1998 dispuso que “[c]omo consecuencia de esta *702determinación, su puntuación no alcanza[ba] la nota de pase establecida por el N.C.E.E.S. y la Junta para éste [sic] examen”. (3) No obstante, el señor Torres Acosta le informó a la Junta que, aún habiendo eliminado la contestación de la pregunta 170, había obtenido una puntuación mayor a la mínima requerida para aprobar el examen y, que por lo tanto, solicitó que se le otorgara la licencia correspondiente.
Ante la negativa de la Junta de notificarle la puntua-ción oficial obtenida en la reválida, acudió entonces al Tribunal de Primera Instancia, Sala Superior de San Juan, mediante un recurso de mandamus, para que dicho tribunal obligara a ésta a notificarle la puntuación de su examen. Igualmente, solicitó que se le ordenara a la Junta expedir la licencia de ingeniero ya que, aun cuando se le había descontado la pregunta 170, obtuvo una puntuación extraoficial de cuarenta y cinco puntos, por lo que cumplió con el mínimo de cuarenta y un puntos para aprobar el examen. (4) Aparentemente, fue durante los procedimientos en el foro de instancia que el señor Torres Acosta advino en conocimiento de la resolución emitida por la Junta el 18 de marzo de 1999. En dicha resolución la Junta, luego de con-cluir que hubo fraude o engaño para obtener la licencia de ingeniero y así lograr la inscripción en sus registros, anuló la totalidad del examen de reválida. En vista de lo anterior, el foro instancia celebró una vista y ordenó a la Junta no-tificar su dictamen conforme a la ley para que el señor Torres Acosta pudiera proseguir con el recurso de revisión.
La Junta notificó la resolución el 8 de septiembre de 1999. Por consiguiente, el foro de instancia, tras ser ente-rado de que su orden fue cumplida, dio por desistida la petición de mandamus sin perjuicio. El 29 de septiembre *703de 1999 Torres Acosta acudió al antiguo Tribunal de Cir-cuito de Apelaciones (Tribunal de Apelaciones) mediante un recurso de revisión. Sostuvo, en síntesis, que no existía evidencia en el expediente de la agencia que avalara la determinación de fraude al tomar el examen. El foro ape-lativo modificó el dictamen emitido por la Junta. Concluyó que, aunque la determinación de fraude no estaba soste-nida por el expediente, el Reglamento confería discreción a la Junta para invalidar el examen en caso de detectarse alguna irregularidad como la imputada en este caso. In-conforme, el señor Torres Acosta acudió ante nos mediante un recurso de certiorari.
Examinado el escrito, concedimos un término a la Junta para que mostrara causa por la cual no debemos revocar el dictamen del tribunal apelativo. Con el beneficio de su comparecencia, procedemos a resolver.
I-H hH
En nuestro ordenamiento legal no existe un derecho absoluto al ejercicio de las profesiones y de los oficios. Dicho ejercicio está subordinado al poder de reglamentación del Estado (police power) a los fines de proteger la salud y el bienestar público, y evitar el fraude y la incompetencia. San Miguel Lorenzana v. E.L.A., 134 D.P.R. 405, 413 (1993); Col. Ing. Agrim. P.R. v. A.A.A., 131 D.P.R. 735, 763 (1992). El Estado tiene amplia discreción en cuanto a la fijación de normas y procedimientos relativos a la admisión al ejercicio de profesiones u oficios. Asoc. Drs. Med. Cui. Salud v. Morales, 132 D.P.R. 567, 586 (1993).
En virtud de dicha facultad, puede condicionar el derecho a practicar una profesión al requisito previo de obtener una licencia, permiso o certificado de alguna entidad u oficial examinador. Col. Ing. Agrim. P.R. v. A.A.A., supra; Pérez v. Junta Dental, 116 D.P.R. 218, 233 (1985). Además, puede requerir “la comprobación de conocimien-*704tos indispensables y la necesaria solvencia moral del candidato”. De Paz Lisk v. Aponte Roque, 124 D.P.R. 472, 487 (1989). Estos requisitos no privan a los ciudadanos de sus profesiones, simplemente las regulan por el eminente interés público del cual están revestidas. Asoc. Drs. Med. Cui. Salud v. Morales, supra. Sin embargo, no se pueden violar los derechos constitucionales de los aspirantes so pre-texto del ejercicio de esa amplia facultad discrecional. San Miguel Lorenzana v. E.L.A., supra, pág. 414; Pueblo v. Rodríguez Alberty, 39 D.P.R. 599, 601-602 (1929). Sobre este particular, hemos expresado que:
Al reglamentar el acceso a una profesión el Estado no puede excluir aspirantes de forma, o por motivos que violenten el de-bido proceso de ley y la igual protección de las leyes. El Estado puede establecer unos requisitos de conocimientos mínimos, capacidad, destreza, entereza moral o cualquier otra califica-ción que esté racionalmente relacionada con el objetivo de ga-rantizar que los admitidos posean la competencia para practi-car la profesión en forma adecuada. (Énfasis suplido y citas omitidas.) Santiago v. Trib. Exam, de Médicos, 118 D.P.R. 1, 6 (1986). Véase, además, San Miguel Lorenzana v. E.L.A., supra, págs. 413-414.
Cónsono con lo anterior, al examinar las normas que reglamentan la admisión al ejercicio de alguna profesión u oficio, el tribunal es el llamado a velar por que éstas no nieguen arbitrariamente la admisión a los aspirantes por motivos ajenos al propósito de la reglamentación. San Miguel Lorenzana v. E.L.A., supra, pág. 414.
HH HH 1 — i
La Asamblea Legislativa creó la Junta Examinadora de Ingenieros, Arquitectos, Agrimensores y Arquitectos Paisajistas mediante la Ley Núm. 173 de 12 de agosto de 1988, según enmendada, 20 L.P.R.A. see. 711 et seq. (Ley Núm. 173), la cual está adscrita a la Rama Ejecutiva del Gobierno del Estado Libre Asociado de Puerto Rico, en es-*705pecífico, al Departamento de Estado.(5) La Junta está fa-cultada para implementar las disposiciones de la citada Ley Núm. 173, supra, que reglamenta la práctica de la ingeniería en Puerto Rico. Dicho estatuto dispone para el registro, las licenciaturas y la certificación para la práctica de la ingeniería, la arquitectura, la agrimensura y la ar-quitectura paisajista.
En particular, el Art. 2 de la Ley Núm. 173 (20 L.P.R.A. see. 711), en lo pertinente, establece como principio fundamental que:
A los fines de proteger la vida, la salud y la propiedad, y para fomentar el bienestar público general, toda persona que ejerza u ofrezca ejercer la profesión de ingeniero ... en Puerto Rico, en el sector público o en la empresa privada, estará obligada a presentar evidencia acreditativa de que está autorizada de conformidad a las sees. 711 a 711z de este título para ejercer como ingeniero ... en Puerto Rico, que figura inscrita en el Registro de la Junta, y que es miembro activo del Colegio de Ingenieros y Agrimensores de Puerto Rico .... (Enfasis suplido.)
Entre los requisitos para la expedición de la licencia de ingeniero figura la aprobación de exámenes escritos (revá-lida) en las materias fundamentales de la ingeniería. Art. 11 de la Ley Núm. 173 (20 L.P.R.A. sec. 711g(5)(b)). La Junta es el organismo responsable de ofrecer dichos exá-menes de reválida por lo menos una vez al año para deter-minar la capacidad de todo solicitante a la luz de los requisitos establecidos en la Ley Núm. 173, supra. Véase el Art. 7 de la Ley Núm. 173 (20 L.P.R.A. sec. 711e).
Como agencia reguladora de la profesión de ingenie-*706ría,(6) la Junta puede, mediante el voto afirmativo de cinco de sus nueve miembros, denegar, suspender, revocar o can-celar cualquier licencia o certificado a un aspirante o titular, entre otras circunstancias, por “[i]ncurrir en fraude o engaño para lograr su inscripción en los registros de la Junta”. Art. 19 de la Ley Núm. 173 (20 L.P.R.A. see. 711n(a)). Además, por ser la Junta una entidad creada por la Asamblea Legislativa, adscrita a la Rama Ejecutiva, y por no estar expresamente exenta de la aplicación de la L.P.A.U., sus procedimientos deben ser cónsonos con las disposiciones de dicho estatuto. Es a la luz del Reglamento de la Junta y de las garantías procesales establecidas en la L.P.A.U. que debemos examinar la controversia ante nos. Esta se circunscribe a determinar si la Junta, so pretexto de la discreción que le otorga su reglamento para anular un examen de reválida por existir alguna irregularidad, actuó al margen de las disposiciones legales aplicables y de su propio Reglamento al emitir una resolución para inva-lidar el examen del señor Torres Acosta, sin antes brin-darle la oportunidad de presentar evidencia a su favor.
IV
La resolución de la Junta de 18 de marzo de 1999, de la cual se recurre, resolvió invalidar la totalidad del examen del señor Torres Acosta al concluir que éste se había valido de fraude o engaño para obtener los resultados favorables. Coincidimos con el Tribunal de Apelaciones en que la determinación de la Junta, que establece que el señor Torres Acosta incurrió en fraude, no está sostenida por el expediente. El fraude nunca se presume, sino que tiene que ser establecido por la parte que alega su existencia *707“con certeza razonable, con preponderancia de prueba que satisfaga la conciencia del juzgador”. De Jesús Díaz v. Carrero, 112 D.P.R. 631, 639 (1982). Véanse, además: Pardo v. Sucn. Stella, 145 D.P.R. 816, 825 (1998); González v. Quintana, 145 D.P.R. 463, 471 (1998).
Ahora bien, el Tribunal de Apelaciones entendió que lo anterior no implicaba que se debía revocar la determina-ción de la Junta ya que, según éste, el reglamento le con-fiere discreción a dicho organismo para invalidar el exa-men en caso de detectarse alguna irregularidad en éste. Ello a pesar de que durante el procedimiento, algo acciden-tado, al peticionario no se le permitió comparecer para de-fenderse antes de que se procediera a anular el examen. Erró el foro apelativo. Veamos.
V
La revisión judicial de decisiones administrativas tiene como fin primordial delimitar la discreción de las agencias y asegurarse que éstas desempeñan sus funciones conforme a la ley. Miranda v. C.E.E., 141 D.P.R. 775, 786 (1996). La revisión de las determinaciones de hecho está limitada por lo establecido en la See. 4.5 de la L.P.A.U., 3 L.P.R.A. see. 2175. De acuerdo con esta disposición, las determinaciones de hecho formuladas por las agencias administrativas serán sostenidas por los tribunales, siempre que estén apoyadas en evidencia sustancial que obre en el expediente administrativo. O.E.G. v. Rodríguez, 159 D.P.R. 98 (2003); Rivera Concepción v. A.R.Pe., 152 D.P.R. 116 (2000). No obstante, las conclusiones de derecho son revisables en todos sus aspectos. O.E.G. v. Román, 159 D.P.R. 401 (2003).
En Mun. de San Juan v. J.C.A., 149 D.P.R. 263 (1999), nos dimos a la tarea de exponer detalladamente lo que constituye el proceso de revisión judicial a la luz de las disposiciones de la L.P.A.U. y de la jurisprudencia *708aplicable. Sobre el particular, expresamos que ésta com-prende tres áreas: (1) la concesión del remedio apropiado; (2) la revisión de las determinaciones de hecho conforme al criterio de la evidencia sustancial, y (3) la revisión de las conclusiones de derecho. El expediente administrativo constituirá la base exclusiva para la acción de la agencia en un procedimiento adjudicativo y para la revisión judicial ulterior. íd., pág. 279.
Al evaluar la decisión de una agencia, el tribunal debe determinar si ésta actuó de manera arbitraria, ilegal o tan irrazonable que sus actuaciones constituyeron un abuso de discreción. "Así, pues, cuando la agencia interpreta el estatuto que viene llamad [a] a poner en vigor de forma tal que produce resultados contrarios al propósito de la ley, dicha interpretación no puede prevalecer”. Mun. de San Juan v. J.C.A., supra, pág. 280. Véase Assoc. Ins. Agencies, Inc. v. Com. Seg. P.R., 144 D.P.R. 425 (1997).
Este Tribunal ha sido enérgico al enfatizar que para que los tribunales puedan revisar una decisión administrativa, es vital que las agencias expresen claramente sus determinaciones de hecho y las razones para su dicta-men, incluyendo los hechos básicos de los cuales, a través de un proceso de razonamiento e inferencia, se derivan aquéllos. La expresión de los fundamentos de una decisión no puede ser pro forma, y debe reflejar que la agencia ha cumplido con su obligación de evaluar y resolver los conflictos de prueba del caso ante su consideración. Mun. de San Juan v. J.C.A., supra; Assoc. Ins. Agencies, Inc. v. Com. Seg. P.R., supra, págs. 437-439. De igual forma, en los procedimientos adjudicativos informales, aun cuando no se exige una explicación basada en determinaciones de hecho a la manera de los procedimientos formales, deben mediar razones suficientes que pongan en conocimiento a las partes y al tribunal de los fundamentos que propiciaron tal decisión.
En virtud de este esquema, podemos colegir que en ma-*709teria administrativa los tribunales tienen la tarea de veri-ficar si la agencia ha cumplido con las obligaciones impues-tas por ley (L.P.A.U. y su Reglamento) y si su determinación está sustentada por la evidencia sustancial que obra en el expediente.
VI
A pesar de la norma antes expuesta respecto a la revi-sión judicial, el Tribunal de Apelaciones resolvió que la ac-tuación de la Junta fue correcta, ya que ésta tenía discre-ción para invalidar el examen en caso de detectarse alguna irregularidad en él. Fundamentó su dictamen en lo dis-puesto por el Art. IV(B-8)(10) del Reglamento de la Junta Examinadora de Ingenieros, Arquitectos y Agrimensores de Puerto Rico, Reglamento Núm. 4378, adoptado el 20 de abril de 1990 y aprobado el 2 de enero de 1991 (Reglamento).(7) Señaló, además, que la determinación de la Junta a los efectos que el examen del señor Torres Acosta había sido irregular, descansaba en las coinciden-cias entre su examen y la contestación modelo. Final-mente, indicó que la decisión estaba sostenida por la apre-ciación del N.C.E.E.S., entidad especializada en este tipo de prueba. No coincidimos con el análisis del foro apelativo.
El Art. IV(B-8)(10) del Reglamento, supra, pág. 24, en lo pertinente, dispone lo siguiente:
De la Junta ser notificada por parte del “National Council of Engineering Examiners” ... o de cualquier organismo utilizado por la Junta para corregir el examen, o de la propia Junta, por actuación impropia de parte de alguna de las personas to-mando el examen, la Junta, luego de evaluar el caso en sesión ordinaria o extraordinaria y a más tardar sesenta (60) días, *710luego de la fecha de recibida la notificación, la decisión tomada por la Junta se le notificará a la persona afectada. Si la misma ha sido adversa, se le enviará notificación escrita que con-tenga la explicación de la razón para tal determinación. Toda persona así afectada, tendrá derecho a solicitar un procedi-miento de revisión de la determinación de la Junta, solicitando vista administrativa de acuerdo a la Sección aplicable [Art. VIII] de este Reglamento.
De encontrarse la persona incursa en la irregularidad impu-tada, la Junta podrá a su discreción, invalidar los resultados del examen, suspender a la persona de tomar nuevamente el examen durante un periodo de un año, o someter el caso al Secretario de Justicia, para la acción que corresponda, de acuerdo a las sanciones que impone la Ley. (Énfasis suplido.)
El Tribunal de Apelaciones no se percató que para que la Junta pueda ejercer su discreción y tomar la determina-ción de invalidar los resultados de un examen de reválida tiene que cumplir con el procedimiento dispuesto en los Arts. IV(B-8)(10) y VIII de su propio Reglamento, supra. Lo anterior obedece a que el Art. IV(B-8)(10) del Reglamento, supra, relacionado con el procedimiento de exámenes, dis-pone que en caso de que la Junta tome una decisión ad-versa al aspirante a la licencia de ingeniero, éste tiene de-recho a solicitar una vista administrativa “de acuerdo a la Sección aplicable de este Reglamento”. Un examen del Re-glamento revela que la sección aplicable es el Art. VIII, supra, que establece el procedimiento a seguir en las vistas administrativas. (8)
El Art. VIII del Reglamento, supra, dispone que la Junta tendrá la obligación de celebrar una vista pública o administrativa conducida por un panel examinador com-puesto por no menos de tres miembros de la Junta, presi-dido por su Presidente, o cualquier miembro de la Junta que éste designe y requerirá la presencia de aquel miem-bro de la Junta que represente la profesión involucrada en la controversia. Dentro de un plazo no mayor de treinta *711días después de finalizada la vista, el panel examinador deberá someter sus determinaciones y recomendaciones a la Junta. “Dichas recomendaciones y determinaciones debe-rán ser claras y deberán precisar los fundamentos en que se basan las mismas”. (Enfasis suplido.) Id., pág. 34.
Cuando la Junta, con el voto afirmativo de cinco de sus miembros, determine que procede la denegación de la li-cencia, así lo notificará por escrito y correo certificado con acuse de recibo al profesional afectado, aduciendo las razo-nes para ello. Art. 19 de la Ley Núm. 173 (20 L.P.R.A. see. 711n). Si este último no está de acuerdo con la determina-ción, deberá, dentro de los veinte días siguientes al recibo de dicha notificación, solicitar por escrito y correo certifi-cado con acuse de recibo, una vista administrativa. La Junta entonces deberá celebrarla no más tarde de los treinta días siguientes a la fecha de recibo de la solicitud y vendrá obligada a citar al promovente, por correo certifi-cado con acuse de recibo, por lo menos quince días antes de la vista. En dicha vista “[l]a parte promovente tendrá dere-cho a ser oída en persona o a través de su abogado y podrá presentar la prueba testifical o documental a su favor que estime pertinente”. (Enfasis suplido.) Art. VIII(D) del Re-glamento, supra, pág. 35.
Concluida la vista, la Junta tomará su decisión en un término que no podrá exceder de veinte días desde la fecha que rinda su informe el panel examinador. La decisión se notificará a la parte promovente, por correo certificado con acuse de recibo, dentro de los diez días siguientes a la fe-cha en que ésta sea emitida. “La decisión de la Junta de-berá contener en forma clara y precisa los fundamentos en que se basa la misma”. (Énfasis suplido.) Art. VIII(E) del Reglamento, supra, pág. 35. La parte afectada por el dicta-men podrá, dentro de los veinte días siguientes a la fecha de recibo de la decisión, solicitar su reconsideración por escrito a través de correo certificado con acuse de recibo. La Junta deberá resolver y notificar su determinación, por *712correo certificado con acuse de recibo, dentro de los diez días de haber resuelto.
En aquellos casos donde la reconsideración sea dene-gada o si, habiéndose concedido, aún sea adversa la deci-sión de la Junta, o de no optarse por el procedimiento de reconsideración, la parte afectada podrá presentar un re-curso de revisión ante el Tribunal de Apelaciones dentro del término de treinta días contados a partir de la fecha del archivo en autos de la resolución. See. 4.2 de la L.P.A.U., 3 L.P.R.A. see. 2172; Art. 9.004 de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, Ley Núm. 201 de 22 de agosto de 2003 (2003 Leyes de Puerto Rico 971, 996).(9)
La parte que recurra al foro apelativo deberá enviar una copia de su recurso de revisión a la Junta. Esta última, a su vez, estará obligada a elevar el expediente del procedi-miento administrativo, incluyendo la transcripción de la vista. De otra parte, el Art. VIII(I) del Reglamento, supra, dispone que “[t]oda vista celebrada por la Junta se regirá en todo aquello que no esté cubierto por este reglamento por el ‘Reglamento de Procedimiento Administrativo Uni-forme’ [L.P.A.U.] para las Vistas Administrativas de Juntas Examinadoras”.
Reiteradamente hemos expresado que las agencias administrativas están obligadas a observar estrictamente las reglas que ellas mismas promulgan, en aras de limitar su discreción, y no queda a su arbitrio reconocer o no los derechos allí contenidos. Com. Vec. Pro-Mej., Inc. v. J.P., 147 D.P.R. 750, 764 (1999). Véanse, además: García Cabán v. U.P.R., 120 D.P.R. 167, 175 (1987); Díaz de Llovet v. Gobernador, 112 D.P.R. 747, 757 (1982); García v. Adm. *713del Derecho al Trabajo, 108 D.P.R. 53, 56 (1978). Una vez la agenda adopta una norma administrativa, debe cumplirla y aplicarla en la manera en que está concebida, sirviendo siempre a los propósitos, objetivos y política pública que la forjaron. Además, la agencia viene obligada a velar por que los requisitos estatutarios establecidos en su reglamento sean cumplidos. T-JAC, Inc. v. Caguas Centrum Limited, 148 D.P.R. 70, 81 (1999).
De otra parte, es menester puntualizar que, a través de nuestra jurisprudencia, hemos reconocido como principio rector que aunque el derecho a un debido proceso de ley en el ámbito administrativo no tiene la rigidez que posee en la esfera penal, sí requiere un proceso justo y equitativo que garantice y que respete también la dignidad de los individuos afectados.(10) López y otros v. Asoc. de Taxis de Cayey, 142 D.P.R. 109, 113 (1996); López Vives v. Policía de P.R., 118 D.P.R. 219, 231 (1987); A.D.C.V.P. v. Tribunal Superior, 101 D.P.R. 875, 882 (1974). En Magriz v. Empresas Nativas, 143 D.P.R. 63, 70 (1997), expresamos que:
Para garantizar el objetivo de hallar la verdad y hacer jus-ticia a las partes, ... al emitirse una resolución la agencia debe salvaguardar el derecho a la concesión de vista previa, a una notificación oportuna y adecuada, al derecho de ser oído, a confrontarse con los testigos, a presentar prueba oral y escrita a su favor, y a la presencia de un adjudicador imparcial. La decisión administrativa ha de ser informada con conocimiento y comprensión de la evidencia pertinente al caso. Además, de-ben efectuarse determinaciones de hecho y consagrar los fun-damentos para la decisión administrativa. (Enfasis suplido y citas omitidas.)(11)
*714VII
Ciertamente, en el caso de autos la Junta no siguió el procedimiento establecido en su propio Reglamento y en las disposiciones de ley aplicables, violando así el debido proceso de ley al que tenía derecho el señor Torres Acosta.
Contrario a lo establecido por la Junta en su Regla-mento, luego de ésta ser notificada por el N.C.E.E.S. de las coincidencias entre tres respuestas en el examen del señor Torres Acosta y la contestación modelo, no se reunió “en sesión ordinaria o extraordinaria” para tomar una determi-nación sobre el particular, la cual debía notificar a la persona afectada, el señor Torres Acosta. Art. IV(B-8)(10) del Reglamento, supra. La Junta citó al señor Torres Acosta para una entrevista de tipo investigativo ante un solo ofi-cial examinador, el licenciado Mendoza Méndez. El oficial examinador estableció claramente que el procedimiento no era acusatorio, que sólo formaba parte de una investiga-ción que la Junta le había encomendado. Véase la Trans-cripción, supra. Este proceso fue informal, parecido a una entrevista o vista informal previa a la denegación de la licencia, más que a una vista adjudicativa. Ante tales cir-cunstancias, la entrevista no puede ser considerada como la vista administrativa establecida en el Art. VIII del Re-glamento, supra. Ésta tampoco fue conducida por un panel compuesto por no menos de tres miembros de la Junta.
De otra parte, el señor Torres Acosta no tuvo la oportu-nidad de ser oído y de aportar evidencia para rebatir las imputaciones de fraude que pesaban en su contra antes de que la agencia emitiera su decisión de anular la totalidad del examen. Por el contrario, el 17 de septiembre de 1998, sin haberse llevado a cabo otros procedimientos adminis-trativos, la Junta notificó al señor Torres Acosta que su contestación a la pregunta 170 había sido invalidada y, en consecuencia, no había obtenido la puntuación mínima re-querida para aprobar el examen. Posteriormente, el 18 de *715marzo de 1999, la Junta determinó que el señor Torres Acosta cometió fraude al tomar el examen y anuló la tota-lidad de éste.
Como puede notarse, el procedimiento recién descrito dista de las disposiciones reglamentarias aprobadas por la Junta. Reiteramos que una vez las agencias aprueban reglamentos, en virtud de las facultades que les han sido delegadas por ley, no queda a su arbitrio el cumplir cabalmente con éstos y reconocer los derechos allí contenidos.
La Junta no tenía discreción para anular la totalidad del examen del señor Torres Acosta, sin antes haberle dado efectividad al procedimiento establecido en el Reglamento y permitirle que éste ejerciera los derechos que allí se reconocen. Discreción, en términos jurídicos, constituye una forma de razonabilidad aplicada al discernimiento judicial para llegar a una conclusión justiciera. No significa poder actuar de una forma u otra, haciendo abstracción del resto del Derecho, porque ello constituiría un abuso de discreción. Córdova v. Larín, 151 D.P.R. 192 (2000); Bco. Popular de P.R. v. Mun. de Aguadilla, 144 D.P.R. 651, 657-658 (1997). Ala luz de lo anterior, es forzoso concluir que la Junta abusó de discreción al invalidar la totalidad del examen del señor Torres Acosta sin seguir los procedimientos contenidos en su propio reglamento y sin reconocerle las garantías del debido proceso de ley.(12) Erró el Tribunal de Apelaciones al avalar la decisión administrativa amparando su dictamen en una interpretación errónea del Reglamento de ésta.
*716VIII
Por los fundamentos antes expuestos, se expide el auto de “certiorari” solicitado y se dicta sentencia en la que se revoca la emitida por el Tribunal de Apelaciones. Se de-vuelve el caso a la Junta Examinadora de Ingenieros, Ar-quitectos, Agrimensores y Arquitectos Paisajistas para que celebre la vista administrativa de forma compatible con lo aquí resuelto.
El Juez Asociado Señor Hernández Denton emitió una opinión de conformidad. El Juez Asociado Señor Rivera Pé-rez concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Corrada Del Río no intervino.
— O —
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Federico Hernández Denton.
Coincidimos con la exposición que la opinión del Tribunal hace del marco reglamentario que rige los procedimien-tos de la Junta Examinadora de Ingenieros, Arquitectos, Agrimensores y Arquitectos Paisajistas de Puerto Rico (Junta Examinadora o Junta) cuando se alega que ha ocu-rrido una irregularidad en la administración de los exáme-nes que imparte. También coincidimos con la determina-ción de devolver este caso a dicho foro administrativo para que dé el estricto cumplimiento a las disposiciones regla-mentarias que rigen sus procedimientos. Sin embargo, qui-siéramos ampliar la discusión en torno a cómo ese marco reglamentario impone esta conclusión a la luz de los he-chos particulares del caso de epígrafe.
H-i
Tal y como destaca la opinión del Tribunal, la Junta Examinadora estaba obligada a dar el estricto cumpli-*717miento a las disposiciones reglamentarias que regulan la evaluación de una alegación de irregularidad en la admi-nistración de sus exámenes, particularmente en cuanto a la obligación de brindar al peticionario Luis Torres Acosta la oportunidad de defenderse y de presentar prueba a su favor en una vista administrativa.
Al respecto, una lectura de las disposiciones reglamen-tarias aplicables revela que la vista administrativa a la que Torres Acosta tiene derecho está amparada por el re-glamento para aquellas instancias en las que un aspirante solicita revisión de una decisión adversa tomada por la Junta Examinadora.
El reglamento dispone al respecto lo siguiente:
(10) En caso de que un proctor observe a un candidato que se está comportando en forma no apropiada, o que se esté co-piando, éste deberá notificarlo inmediatamente a un miembro de la Junta para que se tome la acción que corresponda. De determinarse actuación impropia de parte de alguna de las personas tomando el examen, el representante de la Junta presente notificará a la persona cometiendo la irregularidad, anotará el nombre de la persona envuelta, el nombre del fun-cionario que observe la irregularidad, fecha y hora de la irre-gularidad y el número del examen.
A discreción del miembro de la Junta presente, éste podrá solicitar que la persona envuelta abandone el lugar del examen. Esta determinación será final.
La notificación del representante de la Junta será recibida y estudiada por la Junta, lo antes posible, en sesión ordinaria o extraordinaria ... a más tardar treinta (30) días, luego de la fecha de examen. La decisión de la Junta le será notificada a la persona afectada. En caso que dicha decisión le sea adversa se enviará una notificación escrita conteniendo la razón de dicha decisión. Toda persona así afectada, tendrá derecho a so-licitar un procedimiento de revisión sobre la determinación de la Junta, solicitando vista administrativa de acuerdo a la sección que sea aplicable de este Reglamento. (Enfasis suplido.) Art. IV(B-8)(10) del Reglamento de la Junta Examinadora de Ingenieros, Arquitectos, Agrimensores y Arquitectos Paisajis-tas de Puerto Rico (Reglamento), págs. 23-24.
Bajo esta circunstancia, el esquema reglamentario vis-lumbrado se justifica por el hecho de que una observación *718directa de una irregularidad, durante la administración de un examen, pudiera requerir una acción inmediata de la Junta Examinadora, para la cual la realización de una vista administrativa previa sería impráctico.
Por otro lado, el reglamento regula la situación en que la Junta Examinadora es notificada por alguna entidad de alguna irregularidad en la administración del examen, como ocurrió en el caso de autos. Dispone el citado Art. IV(B-8X10) del Reglamento, pág. 24, al respecto:
De la Junta ser notificada por parte del National Council of Engineering Examiners, del National Council of Architecture Registration Board o de cualquier organismo utilizado por la Junta para corregir el examen, o de la propia Junta, [de] ac-tuación impropia de parte de alguna de las personas [que] toman ... el examen, la Junta, luego de evaluar el caso en sesión ordinaria o extraordinaria y a más tardar sesenta (60) días, luego de la fecha de recibida la notificación, la decisión tomada por la Junta se le notificará a la persona afectada. Si la misma ha sido adversa, se le enviará notificación escrita que contenga la explicación de la razón para tal determinación. Toda persona así afectada, tendrá derecho a solicitar un pro-cedimiento de revisión de la determinación de la Junta, solici-tando vista administrativa de acuerdo a la sección aplicable de este Reglamento. (Énfasis suplido.)
Más adelante, el propio reglamento dispone cuáles son las sanciones que puede imponer la Junta. Señala:
De encontrarse la persona incursa en la irregularidad impu-tada, la Junta podrá a su discreción, invalidar los resultados del examen, suspender a la persona de tomar nuevamente el examen durante un período de un año, o someter el caso al Secretario de Justicia, para la acción que corresponda, de acuerdo a las sanciones que impone la Ley. Id., pág. 24.
Como puede apreciarse, en ambas circunstancias, ya sea luego de que un funcionario de la Junta observe direc-tamente una irregularidad o luego de que reciba una noti-ficación de alguna conducta sospechosa, la Junta está obli-gada a tomar una decisión al respecto. Esa decisión debe ser notificada al aspirante involucrado en la irregularidad, *719quien, de resultarle adversa, tiene derecho a solicitar su revisión ante el propio organismo con la garantías procesa-les establecidas en el reglamento de la Junta.
La conclusión, de que la vista administrativa es un me-canismo que está disponible luego de una oportuna solici-tud de revisión ante la propia Junta, se refuerza al anali-zar las disposiciones que regulan los procedimientos establecidos en el contexto de una denegación, suspensión provisional, revocación permanente o provisional de una licencia o renovación de licencia. Dicha disposición comple-menta el esquema antes discutido. Dispone el Art. VIII(B) del Reglamento, supra, págs. 34-35, en lo pertinente:
(B) Cuando la Junta determine que procede la denegación, la suspensión provisional, la revocación permanente o la dene-gación permanente o la denegación provisional o permanente de renovación de licencia, así lo notificará por escrito, por co-rreo certificado con acuse de recibo al profesional afectado, aduciendo las razones para ello. Si el profesional de que se trate no estuviese conforme con la determinación de la Junta, deberá dentro de veinte (20) días siguientes al recibo de dicha notificación, solicitar por escrito, por correo certificado con acuse de recibo, una vista administrativa, con el fin de opo-nerse a la acción de la Junta. (Enfasis suplido.)
Esta disposición establece que el afectado por una deci-sión de la Junta —por una denegación, una suspensión provisional, una revocación permanente, una denegación permanente o una denegación provisional o permanente de una renovación de licencia— puede solicitar la celebración de una vista administrativa. Luego de tal solicitud es que la Junta está obligada a realizar la vista en conformidad con lo dispuesto en el reglamento.
I — I l-H
Al aplicar al caso del epígrafe el esquema procesal que dispone el Reglamento de la Junta Examinadora, notamos que luego de ser notificada de la irregularidad en la res-*720puesta de Torres Acosta, la Junta inicia lo que según el expediente del caso fue una etapa investigativa. Como co-rrectamente destaca la opinión del Tribunal, no se trata de la vista administrativa a la que alude el reglamento y que, como vimos, está reservada para la etapa de revisión una vez el aspirante afectado la solicita. Véase la Transcripción de la Vista Administrativa, Apéndice del recurso, pág. 7.
Ahora bien, el trámite procesal se complicó debido a que la Junta se negó a tomar una decisión final sobre el caso de Torres Acosta bajo el fundamento de que esperarían que la National Council of Examiners of Engineering and Surveying proveyera los resultados oficiales del aspirante. Más tarde, la Junta emitió una resolución (20 de agosto de 1998) en la que informó a Torres Acosta su decisión de invalidar la respuesta que brindó en la pregunta 170 y que por ello no había aprobado el examen. (1) El 26 de octubre de 1998 Torres Acosta envió una carta a la Junta, a través de su representación legal, en la que cuestionó la califica-ción que le fue notificada. Según los hechos expuestos por la representación legal de Torres Acosta, esta carta nunca fue contestada. Eventualmente, ante la inacción de la Junta el aquí peticionario acudió a los tribunales con un recurso de mandamus, lo que complicó aún más el trámite procesal.
A nuestro juicio la decisión de la Junta emitida me-diante resolución en agosto de 1998, notificada el 17 de septiembre del mismo año, es la decisión final adversa al aspirante que puede ser objeto de revisión por el peticiona-rio, según lo dispuesto en el Reglamento de la Junta Examinadora. La carta de 26 de octubre del abogado de Torres Acosta a la Junta Examinadora pudiera ser consi-derada como una solicitud de revisión de esa determina-ción que activaría el trámite reglamentario de vistas admi-nistrativas al cual alude su ponencia en el caso de epígrafe, *721y que ya antes señalamos se inicia ante una oportuna so-licitud de revisión de un aspirante.
Debe advertirse, sin embargo, que esta carta fue en-viada más de un mes después de haber sido notificada la resolución de agosto de 1998. Conforme a la Sec. VIII del Reglamento de la Junta Examinadora de Ingenieros, la parte afectada por una decisión que deniega, suspende o revoca una licencia tiene veinte días para solicitar la vista administrativa. Podría argumentarse, por lo tanto, que Torres Acosta incumplió con dicho término.
No obstante, la resolución de agosto de 1998 no advirtió a Torres Acosta de su derecho a solicitar una vista admi-nistrativa ni el término que tenía para ello. Ante este he-cho, y en atención al tortuoso trámite procesal que ha te-nido este caso, resulta adecuado devolver el recurso a la Junta Examinadora con instrucciones de que realice la vista administrativa de acuerdo con el procedimiento espe-cífico que establece su reglamento.
Por ello, es correcta la decisión de este Tribunal de de-volver el caso a la Junta Examinadora, más aún cuando Torres Acosta no alega que el actual Reglamento de la Junta Examinadora de Ingenieros lesiona derechos consti-tucionales de los aspirantes en lo que concierne al proceso para considerar alegaciones de irregularidades durante la administración de sus exámenes. Por el contrario, sólo re-clama que se dé estricto cumplimiento a lo dispuesto en el Reglamento de la Junta Examinadora. Véase la Petición de certiorari, pág. 16 (“Tampoco ... el recurrente ha cues-tionado la autoridad de la recurrida para crear y adoptar normas y reglamentos. Por el contrario, en estas normas y reglamentos es que el recurrente basó sus argumentos para establecer que es la recurrida quien no ha cumplido con su Ley ... ni con su Reglamento ...”)•

(1) Conforme a los documentos que obran en autos, la contestación del señor Torres Acosta estaba estructurada como la contestación modelo y el ochenta y cinco por ciento a noventa por ciento de las palabras utilizadas por éste eran las mismas de la contestación preparada por el National Council of Examiners for Engineering and Surveying (N.C.E.E.S.).


(2) Sobre el particular, el oficial examinador de la Junta, licenciado Mendoza Méndez, le informó que:
“Como parte de la investigación que nosotros estamos haciendo y que se nos ha encomendado ... que quede claro que a usted no se le está acusando de nada. Que no hay un proceso querellante [sic] incoado contra usted, no hay una querella contra usted y el proceso no es un proceso acusativo.” Transcripción de la vista de 27 de marzo de 1998, pág. 6 (Transcripción).


(3) Esta resolución fue notificada el 17 de septiembre de 1998.


(4) En la petición de mandamus el señor Torres Acosta alegó que, según le informó el oficial examinador en la entrevista, tenía la puntuación extraoficial de cincuenta y cinco puntos en el examen.


(5) El Art. 5 de la Ley Núm. 173 de 12 de agosto de 1988, según enmendada, 20 L.P.R.A. sec. 711c, fue enmendado mediante la Ley Núm. 138 de 25 de julio de 2000. Esta enmienda tuvo el efecto de dividir el organismo administrativo en la Junta Examinadora de Ingenieros y Agrimensores y la Junta Examinadora de Arquitectos y Arquitectos Paisajistas. Sin embargo, las funciones de ambos organismos perma-necieron inalteradas y en los restantes artículos de la ley se hace referencia a la Junta como una sola entidad, es decir, de la misma forma que con anterioridad a la enmienda.


(6) Cabe señalar que aunque la Junta está facultada para reglamentar las pro-fesiones de arquitectura, agrimensura y arquitectura paisajista, en la discusión he-mos hecho referencia únicamente a la ingeniería por ser innecesario mencionar las otras profesiones reglamentadas por la Junta para la adjudicación de este caso.


(7) Este Reglamento de la Junta Examinadora de Ingenieros, Arquitectos y Agri-mensores de Puerto Rico, Reglamento Núm. 4378, adoptado el 20 de abril de 1990 y aprobado el 2 de enero de 1991 (Reglamento), está vigente a pesar de las enmiendas a la Ley Núm. 173, supra.


(8) El Art. VIII del Reglamento, supra, es el único relacionado con la vista ad-ministrativa a la que alude el Art. IV(B-8)(10).


(9) Hemos atemperado el Reglamento a los nuevos cambios incorporados por la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003 (2003 Leyes de Puerto Rico 971-996), a la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (L.P.A.U.) y a la Ley Núm. 173, supra.


(10) Nos referimos a la vertiente procesal del debido proceso de ley. Véase Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881 (1993).


(11) Estas garantías están igualmente reconocidas en la L.P.A.U.


(12) La conclusión a la que llegamos en el caso de autos en nada limita o altera la facultad que por ley le ha sido delegada a un organismo con relación al otorga-miento de licencias para ejercer una profesión u oficio. Es y continúa siendo el único responsable de velar por que los candidatos a ejercer la profesión u oficio de que se trate estén capacitados y sean aptos para cumplir fiel y cabalmente las serias res-ponsabilidades que entraña el ejercicio de éstos.


(1) Esta resolución fue notificada el 17 de septiembre de 1998.